Title: Archibald Thweatt to Thomas Jefferson, 4 June 1810
From: Thweatt, Archibald
To: Jefferson, Thomas


          
            
              Dear Sir
              Petersburg 
                      
                        4 June 1810:
            
            
		    
		  Yours of the 29th ult, I had the pleasure of receiving yesterday. Having I believe a very clear-view of all matters of Account in detail now pending, I feel much confidence and certainty in advising the application of the £210.—provided you are satisfied that you never paid the actual money to the Exors of John Fleming—For the survg executor
                   
                  Judge Fleming waited on the Commissioner with me and very politely filed his certificate stating his belief that you had paid money and that he should make no claim on that Score—That he presumed the money was paid to his brother Thomas the acting Exor.—
            But it is probable the money was to be discounted—no document appears on the subject except what you have filed, and a man may explain and correct his account,—more especially when he is called on for a discovery.—As you leave the Subject for my consideration and opinion, I should give this explanation to the Commissioner.
            “That John Fleming lived in Cumberland and Mr Wayles in Charles City, near 90 miles apart, that the transactions between them two grew entirely out of their particular relations, between them that John Fleming was the executor of James Skelton and had 
                  all his residuary funds which belonged to Bathurst Skelton, of whom he was guardian—that Mr Wayles rented of him the Island during the minority of his ward B.S. and paid monies Sometimes to Mr Fleming himself, and by his authority disbursed monies for Bathurst who was a young Gentleman near maturity.—Mr Wayles had married Elizabeth 
                  Elizabeth the widow and Exr of Reuben Skelton and entitled to her dower interest in the Island.—Soon after Bathurst came of age he married Martha the daughter of Mr Wayles, who thereby became much interested in promoting the fortunes of Bathurst.—The account between Mr Wayles and Mr J. Fleming remained open and unsettled, and the accounts also between the latter & Bathurst remained open for adjustment.—That
			 after the death of Bathurst, in the year 1772 you intermarried with Martha his widow.—that John Fleming on his guardians account was larg the debtor of Mr Wayles, and Bathurst was also his debtor.—That on the
			 sale of John Fleming’s estate by his executor, you became the 
                     a purchaser, and find on your memo book at the time this entry “Jany 21. 1773 bought Ursula &c £210 on twelve months credit;” in the mean time Mr Wayles died and you became one of the Exors, that the accounts remaining unsettled and after Such a lapse of time it did not occur to you how the £210 were paid—that on filing your answer you thought it might probably be a fund belonging to Bathurst—but on further investigation, it appearing that J. Fleming was largely the debtor of Mr Wayles, it Seems reasonable that the £210 should be applied to the payment of that balance; as it was 
                  is likely, it was so agreed at the time of the purchase or by the time the money became due.—of this tho’ there is no certain recollection or evidence—that you now insist on its application to
			 the credit of Mr Wayles.”
            
            The papers and the face of the transactions, authorize you to take this ground, in your letter to the Commissioner, which please inclose open to me, to use if necessary.—Let me hear from you without delay.
                  
               
            
              affectionately yrs.
              A. Thweatt
            
          
          
            John Fleming is the debtor of Mr Wayles about £400 without Int.—
          
        